   Case 1:19-mj-00281-MSN Document 2 Filed 06/20/19 Page 1 of 1 PageID# 7




                                  TYPE OF HEARING
                                  CASE NUMBER:             rm
                                  MAOIST          JUDO     hnKJLnderson
                                  DATE:
                                  TIME:     V            pWA
EASTERN DISTRICT OF VIRGINIA      TAPE: FTR RECORDE

UNITED STATES OF AMERICA

           VS.




GOVT. ATTY:                             |                \\y\cA Y- K|
DEFT'S ATTY;             lol(Sv/A"
                 DUTY AFPD:                         LA V—
INTERPRETER/LANGUAGE: _ NVIYVA
DEFT INFORMED OF RIGHTS,CHARGES,          PENALTIES( )
DEFT INFORMED OF THE VIOLATION(SK^
COURT TO APPOINT COUNSEL.^         FPDj><] CJA( )Conflict List( )

-p^-V                  kwT                                                . "Deev
                   c\ PC-V\cg^rvn^ \\A ^Tvv
          ^                                                  s-Fd Fyax/C-

BOND:


                 -0^
                                 T)arfif Ye^YYVXV^-CCt
NEXT COURT APPEARANCE:              \      \__1          TIME:
                                   YwsiM - rvU

                                                                 |6iwvn
